internal_revenue_service number release date index numbers --------------------- ------------- ------------------------------------ ------------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------ telephone number -------------------- refer reply to cc corp b04 plr-138934-11 date date legend parent distributing controlled distributing controlled sub sub ---------------------------------------- --------------------------------------- ----------------------- ------------------------------- ----------------------- ------------------------ -------------------------------- ----------------------- ------------------------------------ ------------------------------- ----------------------- ---------------- ----------------------------------- ----------------------- ------------------------- --------------------------------- --------------------------------- plr-138934-11 ----------------- ------------------------------- ------------------------- --------------------------------------- -------------------------------- ----------------------- ------------------------------- ---------------------------------- ------------------- --------------------- -------------- -------------- sub sub business a business b date c country d a b dear ----------- this letter responds to your authorized representative’s letter dated date requesting rulings under sec_355 and sec_368 and related provisions with respect to the proposed transaction defined below the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether distribution and distribution each defined below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are used principally as a device for the distribution of the earnings_and_profits of distributing distributing controlled or controlled or any combination thereof see sec_355 of the internal_revenue_code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing distributing controlled or controlled see sec_355 and sec_1_355-7 plr-138934-11 facts parent a foreign_corporation is the parent of a corporate group that includes domestic and foreign_corporations engaged in business a and business b parent wholly owns sub and distributing distributing is the common parent of an affiliated_group_of_corporations that joins in the filing of a consolidated u s federal_income_tax return collectively the distributing group distributing wholly owns distributing distributing wholly owns sub sub sub and controlled distributing may sell sub prior to the proposed transaction as of date c distributing had borrowed approximately dollar_figurea from sub the sub debt and approximately dollar_figureb from distributing the distributing debt certain members of the distributing group conduct business a and business b the taxpayer has submitted financial information indicating that business a directly conducted by sub and business b directly conducted by controlled each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction for what are represented to be valid business reasons the taxpayer proposes to undertake the following series of transactions the proposed transaction i ii iii iv distributing will contribute all the stock of sub and the distributing debt to controlled contribution if distributing does not sell sub prior to the proposed transaction sub will also be contributed to controlled as part of contribution distributing will distribute controlled to distributing distribution distributing will refinance the sub debt into multiple tranches to apportion such debt between business a and business b distributing will form controlled as a domestic_corporation and contribute all the stock of distributing to controlled in exchange for controlled stock and the assumption of a portion of distributing 2’s existing liabilities contribution v distributing will distribute controlled to parent distribution plr-138934-11 following the proposed transaction an entity owned directly or indirectly by controlled will provide administrative services to all u s entities owned by distributing and controlled the parties to the proposed transaction will execute an initial transitional services agreement the transitional services agreement with a term no longer than months that will provide for recharging costs with a mark-up of five percent no later than months following the proposed transaction these services will be provided at fair_market_value prices consistent with third party pricing representations contribution and distribution the taxpayer makes the following representations regarding contribution and distribution a1 the indebtedness if any owed by controlled to distributing after distribution will not constitute stock_or_securities b1 no part of the consideration to be distributed by distributing in distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing c1 in applying sec_355 regarding the active_trade_or_business_requirement distributing will treat all members of its separate_affiliated_group the distributing sag as defined in sec_355 as one corporation d1 the five years of financial information submitted on behalf of sub is representative of the present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted e1 neither business a nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of distribution sub has been the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner following distribution f1 following distribution the distributing sag will continue the active_conduct of business a independently and with its separate employees g1 the five years of financial information submitted on behalf of controlled is representative of the present operations and with regard to such operations there plr-138934-11 have been no substantial operational changes since the date of the last financial statements submitted h1 neither business b nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of distribution controlled has been the principal_owner of the goodwill and significant assets of business b and will continue to be the principal_owner following distribution i1 following distribution controlled will continue the active_conduct of business b independently and with its separate employees j1 distribution is being carried out for the corporate business_purpose of facilitating distribution distribution is motivated in whole or substantial part by this corporate business_purpose k1 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 l1 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution m1 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution n1 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation plr-138934-11 o1 immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before the transaction or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 p1 the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets are subject q1 the liabilities assumed if any as determined under sec_357 by controlled were incurred in the ordinary course of business and are associated with the assets being transferred r1 the total fair_market_value of the assets transferred by distributing to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange sec_1 no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution t1 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d at the time of distribution distributing will not have an excess_loss_account in the controlled stock u1 apart from payments for certain services that may be rendered under the transitional services agreement payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length v1 no two parties to the transaction are investment companies as defined in sec_368 and iv plr-138934-11 w1 distributing and controlled each will pay its own expenses if any incurred in connection with distribution contribution and distribution the taxpayer makes the following representations regarding contribution and distribution a2 the indebtedness if any owed by controlled to distributing after distribution will not constitute stock_or_securities b2 no part of the consideration to be distributed by distributing in distribution will be received by parent as a creditor employee or in any capacity other than that of a shareholder of distributing c2 in applying sec_355 regarding the active_trade_or_business_requirement distributing will treat all members of its separate_affiliated_group the distributing sag as defined in sec_355 as one corporation d2 the five years of financial information submitted on behalf of controlled is representative of the present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted e2 neither business b nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of distribution controlled has been the principal_owner of the goodwill and significant assets of business b and will continue to be the principal_owner following distribution f2 following distribution the distributing sag will continue the active_conduct of business b independently and with its separate employees g2 in applying sec_355 regarding the active_trade_or_business_requirement controlled will treat all members of its separate_affiliated_group the controlled sag as defined in sec_355 as one corporation h2 the five years of financial information submitted on behalf of sub is representative of the present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted plr-138934-11 i2 neither business a nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of distribution sub has been the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner following distribution j2 following distribution the controlled sag will continue the active_conduct of business a independently and with its separate employees k2 distribution is being carried out for the following corporate business purposes i reducing litigation risk ii aligning each business’ organizational structure to match its corporate governance and management reporting functions and iii resolving country d tax uncertainty distribution is motivated in whole or substantial part by one or more of these corporate business purposes l2 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 m2 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution n2 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution o2 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation p2 immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of plr-138934-11 sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before the transaction or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 q2 the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets are subject r2 the liabilities assumed if any as determined under sec_357 by controlled were incurred in the ordinary course of business and are associated with the assets being transferred sec_2 the total fair_market_value of the assets transferred by distributing to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange t2 no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution u2 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing 2’s excess_loss_account if any with respect to the controlled stock will be included in income immediately before distribution see sec_1_1502-19 v2 apart from payments for certain services that may be rendered under the transitional services agreement payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length w2 no two parties to the transaction are investment companies as defined in sec_368 and iv x2 distributing and controlled each will pay its own expenses if any incurred in connection with distribution plr-138934-11 rulings contribution and distribution based solely on the information and representations submitted we rule as follows on contribution and distribution contribution followed by distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on contribution sec_357 and sec_361 controlled will recognize no gain_or_loss on contribution sec_1032 controlled 1’s basis in each asset received in contribution will be the same as the basis of the asset in the hands of distributing immediately before contribution sec_362 controlled 1’s holding_period for each asset received in contribution will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on distribution sec_361 distributing will recognize no gain_or_loss and no amount will be includible in its income on the receipt of controlled stock in distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of distributing immediately after distribution will be the same as the aggregate basis of the distributing stock held by distributing immediately before distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c distributing 2’s holding_period in the controlled stock received in distribution will include the holding_period of the distributing stock on which distribution is made provided that distributing holds such distributing stock as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 plr-138934-11 contribution and distribution based solely on the information and representations submitted we rule as follows on contribution and distribution contribution followed by distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on contribution sec_357 and sec_361 controlled will recognize no gain_or_loss on contribution sec_1032 controlled 2’s basis in each asset received in contribution will be the same as the basis of the asset in the hands of distributing immediately before contribution sec_362 controlled 2’s holding_period for each asset received in contribution will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on distribution sec_361 parent will recognize no gain_or_loss and no amount will be includible in its income on the receipt of controlled stock in distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of parent immediately after distribution will be the same as the aggregate basis of the distributing stock held by parent immediately before distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c parent’s holding_period in the controlled stock received in distribution will include the holding_period of the distributing stock on which distribution is made provided that parent holds such distributing stock as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 caveats plr-138934-11 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or on the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular this office has not reviewed any information pertaining to and has made no determination regarding i whether distribution and distribution satisfy the business_purpose requirement of sec_1_355-2 ii whether distribution and distribution are used principally as a device for the distribution of the earnings_and_profits of distributing distributing controlled or controlled or any combination thereof see sec_355 and sec_1_355-2 and iii whether distribution and distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ______________________________ marie c milnes-vasquez senior technician reviewer branch office of associate chief_counsel corporate
